DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed April 25, 2022.  Claims 49, 55, and 57 have been amended.  Claims 49-64 are currently pending and under examination.

	This application is a continuation of U.S. Application No. 15/567941, filed October 19, 2017, now U.S. Patent No. 10,774,305, which is a national stage filing under 35 U.S.C. § 371 of International Application No. PCT/US2016/028421, filed April 20, 2016, which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 62/150225, filed April 20, 2015, and U.S. Provisional Application No. 62/216258, filed September 9, 2015.

Terminal Disclaimer

The terminal disclaimer filed on April 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,774,305 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Rejections:


The rejection of claims 49-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,774,305, is withdrawn.
Maintenance/Modification of Rejections Necessitated by Amendment:



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
With regard to claim 49, while Applicant is deemed to have had possession of a method for treating acne in a subject, where the topically administered one or more live P. acnes bacterial strains include D1, A5, C3, H1, H2, H3, K1, K2, K4, K6, K8, K9, L1, and/or F4, at the time of filing, Applicant is not deemed to have had possession of the method including all possible P. acnes bacterial strains encompassed by the functional limitations as claimed.
Applicant has reduced to practice a method for treating acne in a subject by topically administering one or more live P. acnes strains that produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media, where the one or more live P. acnes strains include D1, A5, C3, H1, H2, H3, K1, K2, K4, K6, K8, K9, L1, and/or F4 (see for example, Specification, Examples 2, 7, 9, and 11; see also Specification, p. 2, Line 21-25).  However, Applicant has not reduced to practice a method of providing treatment as claimed in a subject by administering all P. acnes bacterial strains having the functional limitations as claimed.  
The drawings fail to provide support for the use of all P. acnes strains that produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media, as currently claimed.  Additionally, while sufficient relevant identifying characteristics, including the structure, physical and chemical properties, and functional characteristics are provided to show possession one or more live P. acnes strains that include D1, A5, C3, H1, H2, H3, K1, K2, K4, K6, K8, K9, L1, and/or F4, such identifying characteristics are absent for other possible P. acnes strains encompassed within the functional limitations of claims 49-56.  While the level of skill in the art is high, the art is unpredictable.  There is no indication that all P. acnes strains that produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in would necessarily be capable of providing successful treatment of acne in a subject with acne, or be safe for topical administration to the subject, including following administration of a disinfectant or antibiotic.
For the forgoing reasons, the disclosure would not lead one of skill in the art to the conclusion that the Applicant was in possession of the invention as currently claimed.  Claims 50-64 are included in this rejection, as these claims depend from above rejected claim 49, and fail to remedy the noted deficiency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “low,” “negligible,” and “slow” in claim 49 are relative terms which render the claim indefinite. The terms “low,” “negligible,” and “slow” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 51 and 56 are likewise rejected for recitation of “low,” “negligible,” and/or “slow” for the same reason as discussed with regard to claim 49.
Claims 50, 52-55, and 57-64 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.


Claims 49-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the administered one or more live P. acnes strains that produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media, include the P. acnes strains D1, A5, C3, H1, H2, H3, K1, K2, K4, K6, K8, K9, L1, and/or F4.   The specific strain(s) D1, A5, C3, H1, H2, H3, K1, K2, K4, K6, K8, K9, L1, and/or F4 are deemed to be essential to providing treatment of acne in a subject with acne, as claimed.  


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 49-60 and 62-64 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (IDS; US 2017/0065647, Published March 9, 2017, Priority to May 7, 2014).
With regard to claim 49-56 and 64, Kim et al. teach a method for treating acne by topically administering to the skin of a subject with acne an antibiotic; followed by topically administering a composition comprising one or more live bacterial strains, including P. acnes, to the subject (Para. 19-20; Para. 21, Line 1-12; Para. 33, Line 9-17; Fig. 1-2).  While it is not specifically taught that the administered P. acnes strains produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media, produce the same or lower level of trans-10, cis-12 linoleic acid than a P. acnes C3 bacterial strain or wherein the P. acnes exhibits the same or slower conversion or degradation of cis-9, cis-12 linoleic acid in media than a P. acnes C3 bacterial strain, have a low expression and/or activity of linoleic acid isomerase, have the same or lower expression and/or activity of linoleic acid isomerase than a P. acnes C3, express no linoleic acid isomerase, have no linoleic acid isomerase activity, comprise a loss-of-function mutation in the linoleic acid isomerase gene, or are resistant to the antibiotic or disinfectant, as the P. acnes strains used in the method of Kim et al. are likewise effective for the intended use of treating acne, the P. acnes strains used in the method of Kim et al. would be expected to inherently comprise the claimed characteristics.  
Alternatively, it would have been obvious to one of ordinary skill in the art to utilize other strains of P. acnes which are similarly effective for treating acne, including a P. acnes strain that produces a low or negligible level of trans-10, cis-12 linoleic acid, or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media, produce the same or lower level of trans-10, cis-12 linoleic acid than a P. acnes C3 bacterial strain or wherein the P. acnes exhibits the same or slower conversion or degradation of cis-9, cis-12 linoleic acid in media than a P. acnes C3 bacterial strain, have a low expression and/or activity of linoleic acid isomerase, have the same or lower expression and/or activity of linoleic acid isomerase than a P. acnes C3, express no linoleic acid isomerase, have no linoleic acid isomerase activity, comprise a loss-of-function mutation in the linoleic acid isomerase gene, or are resistant to the antibiotic or disinfectant.
With regard to claims 57, 58, and 60, Kim et al. teach that the composition containing the P. acnes is in the form of a gel, cream, ointment, lotion, or aerosol spray; and the composition further comprises a carrier (Para. 44, 49).  As the composition is formulated into a gel, cream, ointment, lotion, or aerosol spray, and also includes a carrier, the composition is not naturally occurring.
With regard to claim 59, as Kim et al. teach or render obvious all components of the method as claimed, and as these components cannot be separated from their properties, the composition would necessarily be stable at room temperature for at least three months.  
With regard to claim 62, Kim et al. teach that the subject is a human (Para. 51).  
With regard to claim 63, Kim et al. teach that the P. acnes used in the composition is a component of the skin microbiome (Para. 19).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., and further in view of Okabe (IDS; US 5,650,149; Published 1997).  
The teachings of Kim et al. as applied to claim 49 have been set forth above.  Kim et al. do not teach that the composition further comprises peptone.
Okabe teaches the proliferation of indigenous bacterial on the skin, including P. acnes, utilizing a cosmetic composition (Abs.; Col. 1, Line 48-52).  While the cosmetic composition itself is not taught to contain peptone, it is further taught that the P. acnes is cultured in a medium that contains peptone (Formulation 1 and 2; Col. 4, Line 30-38).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kim et al. and Okabe, because both teach the topical application of compositions comprising P. acnes.  It is known in the art as taught by Okabe that P. acnes is cultured in a medium including peptone.  As an objective of Kim et al. is to replace pathogenic organisms on the skin with the topically applied probiotics, which include the P. acnes strains, to treat acne (Para. 33, Line 9-17), it would have been obvious to one of ordinary skill in the art to further include components known to be present for culturing P. acnes.  Inclusion of additional culture components, including peptone, in the composition used in the method of Kim et al. would be expected to predictably improve the method by providing additional components known for effective culture and proliferation of p. acnes, thus further increasing the amount of the administered p. acnes on the subject’s skin.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim et al. and Okabe, wherein the composition further comprises peptone (Claim 61). 

Response to Arguments


	With regard to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant urges that strains that produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media are adequately supported by the specification as filed.  Example 8 discloses that there is an association of trans-10, cis-12 linoleic acid produced by P. acnes with increased lipid production in sebaceous glands, as observed in acne, and suggests a model wherein P. acnes converts a signal precursor molecule, such as linoleic acid, to an active signaling molecule, including trans-10, cis-12 linoleic acid.  
Example 9 discloses that different P. acnes strains have different levels of linoleic acid isomerase activity or final thresholds of concentration of trans-10, cis-12 linoleic acid, where use can be made of those P. acnes strains that produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media to modulate the sebum production of an individual, thereby allowing treatment of prevention of acne in a subject.  Examples 9 and 11 disclose that the ability of P. acnes strains to degrade cis-9, cis-12 linoleic acid may serve to indicate that a strain is non-pathogenic.  P. acnes strain are abundant in the skin microbiome of healthy human subjects and are readily available to the public, where a skilled person would be able to readily use well-established methods of P. acnes isolation and culturing to identify from these P. acnes strains those that produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid.  
Example 10 discloses that a skilled person would understand how to use random mutagenesis to generate P. acnes strains with one or multiple mutations in a linoleic acid isomerase gene and how to select for those strains that exhibit low expression and/or activity of linoleic acid isomerase.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
Applicant appears to be arguing that identification of P. acnes strains that produce a low or negligible level of trans-10, cis-12 linoleic acid, or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media, is enabled, and thus Applicant had possession of the treatment of acne with all possible P. acnes strains at the time of filing.  While sufficient relevant identifying characteristics, including the structure, physical and chemical properties, and functional characteristics are provided to show possession one or more live P. acnes strains that include D1, A5, C3, H1, H2, H3, K1, K2, K4, K6, K8, K9, L1, and/or F4, such identifying characteristics are absent for other possible P. acnes strains encompassed within the functional limitations of claims 49-56.  While the level of skill in the art is high, the art is unpredictable.  There is no indication that all P. acnes strains that produce a low or negligible level of trans-10, cis-12 linoleic acid or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media would necessarily be capable of providing successful treatment of acne in a subject with acne, or be safe for topical administration to the subject, including following administration of a disinfectant or antibiotic.
Additionally, as discussed in the indefiniteness rejection, the terms “low,” “negligible,” and “slow” are relative terms which render the claims indefinite.  Given this lack of clear meaning for these terms, one also cannot establish the metes and bounds of what P. acnes strains that produce a “low” or “negligible” level of trans-10, cis-12 linoleic acid, or exhibit a “slow” or “negligible” conversion or degradation of cis-9, cis-12 linoleic acid in media were in possession of Applicant for the successful treatment of acne at the time of filing.  

	With regard to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the relative terms “low,” “negligible,” and “slow,” Applicant urges that the specification reasonably explains how a skilled person can identify P. acnes strains meeting these terms.  Including that the specification discloses that the amount of trans-10, cis-12 linoleic acid produced by a P. acnes strain may be evaluated by comparing production in the strain being tested to a P. acnes strain that is known not to produce trans-10, cis-12 linoleic acid or that produces negligible or lower than average amounts of trans-10, cis-12 linoleic acid, or the amount of trans-10, cis-12 linoleic acid produced by a P. acnes strain may be evaluated by comparing production in the strain being tested to a P. acnes strain that is known to produce average or higher than average amounts of trans- 10, cis-12 linoleic acid.  Additionally, Example 9 and Fig. 13 of the specification as filed disclose that the reference P. acnes strain for determining the amount of trans-10, cis-12 linoleic acid produced or the rate of degradation of cis-9, cis-12 linoleic acid may be the P. acnes C3 bacterial strain.
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
	The cited descriptions relating to the terms “low,” “negligible,” and “slow,” are not deemed to provide an ordinary artisan with an understanding of the meets and bounds of these terms.  The cited descriptions themselves utilize terms of degree, including “negligible” and “average,” including “lower than average,” and “higher than average.”  As such they do not render the noted terms definite.  Further, utilization of the term “may” indicates that these descriptions are not necessarily definitive.  
With regard to the noted relative terms, it is unclear, for example, what level of “low” trans-10, cis-12 linoleic acid is not low enough to be effective for treating acne, and what level of “low” trans-10, cis-12 linoleic acid is too low to be effective for treating acne.  Likewise, it is unclear what level of “negligible” trans-10, cis-12 linoleic acid is still effective.  For example, is the presence of no trans-10, cis-12 linoleic acid encompassed within the term “negligible,” and what is the upper limit of “negligible” that is an amount still effective for treating acne?  
Further, with regard to the noted relative terms, it is unclear what rate/speed/timeframe is included or excluded from “slow” conversion or degradation of cis-9, cis-12 linoleic acid.  For example, what rate/speed/timeframe of conversion or degradation of cis-9, cis-12 linoleic acid is not slow enough, or is too slow, to be effective for treatment of acne.  Likewise, it is unclear rate/speed/timeframe is included or excluded from “negligible” conversion or degradation of cis-9, cis-12 linoleic acid.  For example, is the presence of no conversion or degradation of cis-9, cis-12 linoleic acid encompassed within the term “negligible,” and what is the upper limit of a “negligible” rate/speed/timeframe that is still effective for treating acne.  Additionally, how does “in media” modify or effect the definition of “slow” or “negligible” rate/speed/timeframe of conversion or degradation of cis-9, cis-12 linoleic acid.
With regard to Applicant’s argument about the P. acnes C3 bacterial strain, it is noted that the specification does not indicate that this strain is the reference strain, only that it may be used as a reference strain.  It is also noted that this limitation is not present in independent claim 49, and limitations from the specification, such as that P. acnes C3 may be used as a reference strain, are properly not read into the claims.

With regard to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, Applicant urges that for the reasons discussed with regard to the written description and indefiniteness rejections, the claims are not incomplete. 
Applicant’s arguments have been fully considered, but have not been found persuasive, for the reasons cited in the response to Applicant’s arguments with regard to the written description and indefiniteness rejections above.

With regard to the rejection under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al., Applicant urges that the office makes the assumption that the P. acnes strain as taught by Kim et al. produces a low or negligible level of trans-10, cis-12 linoleic acid, or exhibits a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media, but has not provided support for that assumption.  Additionally, the only guidance a skilled person would have obtained from Kim et al. is that P. acnes RT 5, 8, and 1 could not be used for prevention of treatment of acne.  Additionally, Applicant unexpectedly found that P. acnes strains that produce a low or negligible level of trans-10, cis-12 linoleic acid, or exhibit a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media, were non-pathogenic and therefore could be used in the treatment of acne. 
Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s argument that the office makes the assumption that the P. acnes strains as taught by Kim et al. provide for the function limitations as claimed without providing support, and Kim et al. teach strains that do not treat acne; as indicated in the above rejection, Kim et al. teach a method for treating acne by topically administering to the skin of a subject with acne an antibiotic; followed by topically administering a composition comprising one or more live bacterial strains, including P. acnes, to the subject (Para. 19-20; Para. 21, Line 1-12; Para. 33, Line 9-17; Fig. 1-2).  
It is noted that the P. acnes strain(s) utilized by Kim et al. for the treatment of acne cannot be separated from their properties.  As the P. acnes strains used in the method of Kim et al. are likewise effective for the intended use of treating acne, the P. acnes strains used in the method of Kim et al. would necessarily comprise the claimed functional characteristics, including that the strains produce a low or negligible level of trans-10, cis-12 linoleic acid, or exhibits a slow or negligible conversion or degradation of cis-9, cis-12 linoleic acid in media.  As Applicant indicates that these function limitations are the properties which provide for the effective treatment of acne, and as the P. acnes strain(s) used by Kim et al. effectively treat acne, the P. acnes of Kim et al. necessarily must provide for these functional properties. 
With regard to Applicant’s arguments about unexpected results, as the P. acnes strain(s) used by Kim et al. effectively treat acne, the noted functional properties are not deemed to be unexpected results.

With regard to the rejection under 35 U.S.C. 103 as being unpatentable over Kim et al., and further in view of Okabe, Applicant urges, that Okabe does not cure the previously noted deficiencies of Kim et at.
Applicant’s arguments have been fully considered, but have not been found persuasive.  The alleged deficiencies of Kim et al. have been addressed above.


Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653